UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-4190



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ALICIA PRATT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Charles H. Haden II,
District Judge. (CR-02-165)


Submitted:   July 22, 2003                 Decided:   August 6, 2003


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jacqueline A. Hallinan, HALLINAN LAW OFFICES, P.L.L.C., Charleston,
West Virginia, for Appellant. Kasey Warner, United States Attorney,
Travis N. Gery, Assistant United States Attorney, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Following her guilty plea to one count of aiding and abetting

distribution of cocaine base, in violation of 21 U.S.C. § 841(a)(1)

(2000) and 18 U.S.C. § 2 (2000), Alicia Pratt was sentenced to

seventy-eight months in prison.         Pratt timely appealed.

       Pratt challenges the two-point enhancement imposed pursuant to

U.S. Sentencing Guidelines Manual § 2D1.1(b)(1) (2002), which

applies if a firearm was possessed during the commission of the

offense.      Pratt contends that the enhancement was inappropriate

because the firearms found in her apartment and upon which the

enhancement were based, belonged to her co-conspirator and were not

reasonably foreseeable to her because she had told him not to bring

guns into the apartment and she was unaware of their presence.            We

have   held    that   a   defendant   may   be   accountable   for   firearms

possessed by another person involved with her in a joint criminal

activity concerning drug trafficking without requiring that the

government establish that the defendant knew the weapons were

present, because the presence of weapons in this situation is

reasonably foreseeable.       United States v. Kimberlin, 18 F.3d 1156,

1160 (4th Cir. 1994).        Under the circumstances in this case, we

find that the district court did not clearly err in imposing the

enhancement.     See United States v. Harris, 128 F.3d 850, 852 (4th

Cir. 1997) (standard of review).




                                       2
       Accordingly, we affirm Pratt’s sentence.         We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                AFFIRMED




                                    3